MEMORANDUM *
Ronald Flournoy, a California state prisoner, appeals pro se the district court’s judgment dismissing, for failure to state a claim, his 42 U.S.C. § 1983 action alleging violations of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the dismissal of a prisoner’s complaint pursuant to 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 450 (9th Cir.2000), and we affirm.
The district court properly dismissed Flournoy’s retaliation claim because Flour-noy failed to allege that his move to another cell unit did not advance a legitimate penological goal. See Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir.1994) (per curiam).
The district court properly dismissed Flournoy’s remaining claims because he failed to exhaust his administrative remedies. See Booth v. Churner, 532 U.S. 731, 734, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001). Flournoy’s contention that the Supreme Court’s ruling in Booth should not be applied retroactively lacks merit. See Harper v. Va. Dep’t of Taxation, 509 U.S. 86, 96, 113 S.Ct. 2510, 125 L.Ed.2d 74 (1993).
Flournoy’s “Request for an Emergency Appeal” is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.